The refusal of several written charges requested by defendant are relied upon to effect a reversal of the judgment from which this appeal is taken. And in this connection there appears no escape from reversing the judgment because of the refusal of the court below to give charges F and L, requested in writing by defendant. The propositions of law embodied in these charges were not covered by the oral charge or by any of the charges given at the request of defendant. These charges have been approved as stating correct propositions of law, and it has been held many times that their refusal constitutes reversible error. Refused charge F is an exact copy of charge 3 in the case of Neilson v. State, 40 So. 221,1 and was there approved by the Supreme Court. The charge is as follows:
  "Before the jury should convict the defendant, the hypothesis of his guilt should flow naturally from the facts proven and be consistent with all the facts in the case."
This identical charge has also been approved in the following cases, and its refusal held to be reversible error. Gilmore v. State, 99 Ala. 154, 13 So. 536 (charge 10); Griffin v. State,150 Ala. 49, 43 So. 197 (charge 19); Odom v. State, 172 Ala. 383,55 So. 820 (charge 7); Brown v. State, 150 Ala. 25,43 So. 194 (charge 6).
Refused charge L is an exact copy of charge 8, which was approved in Estes v. State, 18 Ala. App. 606, 93 So. 217. It has also been approved in the following decisions: Mills v. State, 1 Ala. App. 76, 55 So. 331 (charge A); Kilgore v. State (Ala.App.) 19 Ala. App. 181, 95 So. 906 (charge 18).
Numerous other charges were refused to defendant, but upon examination we find that such of these charges as properly stated the law were fairly and substantially covered either by the charge given at the request of defendant or by the oral charge.
Reversed and remanded.
1 Reported in full in the Southern Reporter; not reported in full in 146 Ala. 683.